Hall, J.,
dissenting:
I am compelled to dissent from the conclusion of the Court in this case and this is for the reason that in my opinion Ancil Dearman on his cross-examination made out a clear-cut case of liability against himself. When called as an adverse witness, he admitted that the Negroes who were working for him cut and hauled pulpwood from off the right of way of the land in question and he admitted that he did not know whose place it was on at the time. He said he was there before they started cutting and he went for the purpose of cutting pulpwood in this area. He said that he did not make any effort to find out who owned the property and on Sunday after he and his hands had been there a week, he found out that the propei'ty belonged to Mrs. Partridge. He said that he had three men cutting and he was out there two or three times while they were cutting and he paid for all they cut and had it hauled away. He said that the road had been bulldozed and inside a week it rained. He did not deny that there were 394 stumps cut by his men and he admitted that he made no investigation as to the title to the property and said that he got his money out of the checks issued for this pulpwood which he said was sold to Meridian Timber Company 'for $17.50 or $18.00 a unit. He said that his Negroes, paid by him, went there and started cutting and he had no deal with anybody about the cutting. He said that he owned the trucks which hauled the timber axvay and that it was his power saws, for which he furnished the gas, and he knew where they were cutting. As I see the record in this case, it is absolutely unquestioned that Mr. Dearman cut timber from land that he did not own and did not even take the trouble to investigate or inquire who owned it and he made no pretext at explaining or giving any reason whatsoever why he went *621there and had his men ent this timber 'without authority and without any investigation to determine to whom the timber belonged.
Under the facts in this case which are undisputed, Dearman made out a case against himself and should he held liable.